DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 3/29/2022 has been entered.  Claims 1-16 are pending in the current application.

Terminal Disclaimer
The terminal disclaimer filed on 3/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,092,854 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "LIQUID CRYSTAL DISPLAY DEVICE COMPRISING A PIXEL ELECTRODE HAVING A PLURALITY OF BRANCH PORTIONS AND A SECOND EDGE PORTION THAT IS SPACED APART FROM EACH OF THE BRANCH PORTIONS"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the liquid crystal display device of claim 1, in particular, a pixel electrode disposed on the substrate, the pixel electrode comprising: a first stem portion that extends in a first direction; a second stem portion that extends in a second direction crossing the first direction, the second stem portion intersecting with the first stem portion; a first edge portion that extends in the first direction and electrically connected to the second stem portion; a plurality of branch portions, each of the plurality of branch portions extending to a direction intersecting the first direction and the second direction from the first stem portion; a second edge portion that extends in the second direction; and a first portion that extends from one distal end of the first edge portion in the first direction, wherein the second edge portion extends from one distal end of the first portion in the second direction, a length of the first stem portion in the first direction is longer than a length of the second stem portion in the second direction, each of the plurality of branch portions is disposed between the first stem portion and the first edge portion in the second direction, each of the plurality of branch portions is disposed between the second stem portion and the second edge portion in the first direction, and the second edge portion is spaced apart from each of the plurality of branch portions. The closest prior art of Lee et al. (U.S. 2015/0009442) discloses a liquid crystal display device (Figs. 1-2) comprising: a pixel electrode (191/199, Figs. 1-2 and 11) comprising: a first stem portion (192b, Fig. 11) that extends in a first direction (vertical direction, Fig. 11);	a second stem portion (193b, Fig. 11) that extends in a second direction (horizontal direction, Fig. 11) crossing the first direction (vertical direction, Fig. 11), the second stem portion (193b, Fig. 11) intersecting with the first stem portion (192b, Fig. 11); a first edge portion (upper left vertical edge of 197c, Fig. 11) that extends in the first direction (vertical direction, Fig. 11) and electrically connected to the second stem portion (193b, Fig. 11); a second edge portion (bottom left horizontal edge of 197c, Fig. 11) that extends in the second direction (horizontal direction, Fig. 11); and a first portion (lower left vertical edge of 197c, Fig. 11) that extends from one distal end of the first edge portion (bottom distal end of upper left vertical edge of 197c, Fig. 11) in the first direction (vertical direction, Fig. 11), wherein the second edge portion (bottom left horizontal edge of 197c, Fig. 11) extends from one distal end of the first portion (bottom distal end of lower left vertical edge of 197c, Fig. 11) in the second direction (horizontal direction, Fig. 11), wherein a length of the first stem portion (192b, Fig. 11) in the first direction (vertical direction, Fig. 11) is longer than a length of the second stem portion (193b, Fig. 11) in the second direction (horizontal direction, Fig. 11).  Lee fails to disclose all the combination of features including “the second edge portion is spaced apart from each of the plurality of branch portions” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the liquid crystal display device of Lee to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 2-8. 
The prior art does not disclose the liquid crystal display device of claim 9, in particular, a pixel electrode disposed on the substrate, wherein the pixel electrode comprises: a plurality of first slits parallel to each other; a plurality of second slits parallel to each other obliquely arranged to the first slits; a plurality of third slits parallel to each other obliquely arranged to the second slits; a plurality of fourth slits parallel to each other obliquely arrange to the third slits; a stem portion of the pixel electrode positioned between the plurality of first slits and the plurality of second slits, between the plurality of second slits and the plurality of third slits, between the plurality of third slits and the plurality of fourth slits, and between the plurality of fourth slits and the plurality of first slits; a plurality of branch portions of the pixel electrodes positioned between the plurality of first slits, the plurality of second slits, the plurality of third slits, and the plurality of fourth slits; and at least one fifth slit parallel to a first portion of the stem portion, and wherein a portion of the plurality of branch portions is disposed between the at least one fifth slit and the first portion of the stem portion which is parallel to the at least one fifth slit. The closest prior art of Lee et al. (U.S. 2015/0009442) discloses a liquid crystal display device (Figs. 1-2), comprising: a substrate (110, Fig. 2); and a pixel electrode (191/199, Figs. 1-2 and 11) comprising: a first portion (combination of: upper half of 192b, left half of 193b, upper half of 194c, lower left quadrant of 194c, and upper half of 197c, Fig. 11); a second portion (bottom left horizontal edge of 197c, Fig. 11) that extends from a connecting portion (bottom of right horizontal edge of 197c, Fig. 11) spaced apart from the first portion (combination of: 192b, 193b, upper half of 194c, upper half of 197c, Fig. 11); and a third portion (lower left vertical edge of 197c, Fig. 11) disposed between the first portion (combination of: upper half of 192b, left half of 193b, upper half of 194c, lower left quadrant of 194c, and upper half of 197c, Fig. 11) and the second portion (bottom left horizontal edge of 197c, Fig. 11), wherein the first portion of the pixel electrode (combination of: upper half of 192b, left half of 193b, upper half of 194c, lower left quadrant of 194c, and upper half of 197c, Fig. 11) comprises: a plurality of branch portions (combination of: upper half of 194c and bottom left quadrant of 194c, Fig. 11), the branch portions extending to a direction interesting the first direction and the second direction (such as branch portions of upper half of 194c and bottom left quadrant of 194c extending obliquely in the vertical first direction and the horizontal second direction, Fig. 11) from the first stem portion (upper half of 192b, Fig. 11); wherein the second portion of the pixel electrode (bottom left horizontal edge of 197c, Fig. 11) extends in the second direction (horizontal direction, Fig. 11), wherein a length of the first stem portion (upper half of 192b, Fig. 11) in the first direction (vertical direction, Fig. 11) is longer than a length of the second stem portion (left half of 193b, Fig. 11) in the second direction (horizontal direction, Fig. 11), and wherein the plurality of branch portions (such as bottom left quadrant of 194c, Fig. 11) are disposed between the second stem portion (left half of 193b, Fig. 11) and the second portion of the pixel electrode (bottom left horizontal edge of 197c, Fig. 11) in the first direction (vertical direction, Fig. 11).  Lee fails to disclose all the combination of features including “wherein the pixel electrode comprises: a plurality of first slits parallel to each other; a plurality of second slits parallel to each other obliquely arranged to the first slits; a plurality of third slits parallel to each other obliquely arranged to the second slits; a plurality of fourth slits parallel to each other obliquely arrange to the third slits; a stem portion of the pixel electrode positioned between the plurality of first slits and the plurality of second slits, between the plurality of second slits and the plurality of third slits, between the plurality of third slits and the plurality of fourth slits, and between the plurality of fourth slits and the plurality of first slits; a plurality of branch portions of the pixel electrodes positioned between the plurality of first slits, the plurality of second slits, the plurality of third slits, and the plurality of fourth slits; and at least one fifth slit parallel to a first portion of the stem portion, and wherein a portion of the plurality of branch portions is disposed between the at least one fifth slit and the first portion of the stem portion which is parallel to the at least one fifth slit” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the liquid crystal display device of Lee to have all the combination of features as recited in the claim.  Therefore, claim 9 is allowed, as are its dependent claims 10-16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871